Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  August 1, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                               Chief Justice

                                                                                                     Michael F. Cavanagh
                                                                                                           Marilyn Kelly
                                                                                                     Stephen J. Markman
                                                                                                     Diane M. Hathaway
  142076(9)                                                                                              Mary Beth Kelly
                                                                                                         Brian K. Zahra,
                                                                                                                    Justices




  IN THE MATTER OF

  HONORABLE JAMES M. JUSTIN                                                 SC: 142076
  12th DISTRICT COURT                                                       JTC Formal Complaint 87

  BEFORE THE JUDICIAL TENURE COMMISSION
  ________________________________________


        On order of the Chief Justice, the motion by Respondent for leave to file
  supplemental authority is considered and it is granted.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         August 1, 2011                      _________________________________________
                                                                             Clerk